Exhibit 10.2

 

SECURITY AGREEMENT

 

This Security Agreement (the “Agreement”) is dated as of November 19, 2015, by
and among ENVESTNET, INC., a Delaware corporation (the “Borrower”), and the
other parties executing this Agreement under the heading “Debtors” on the
signature pages hereto (the Borrower and such other parties, along with any
parties who execute and deliver to the Agent an agreement substantially in the
form attached hereto as Schedule E, being hereinafter referred to collectively
as the “Debtors” and individually as a “Debtor”), each with its mailing address
as set forth in Section 14(b) below, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch (“BMO”), with its mailing address as set
forth in Section 14(b) below, acting as administrative agent hereunder for the
Secured Creditors hereinafter identified and defined (BMO acting as such
administrative agent and any successor or successors to BMO acting in such
capacity being hereinafter referred to as the “Agent”).

 

PRELIMINARY STATEMENTS

 

A. The Borrower, the other Debtors, and BMO, individually and as Agent, have
entered into an Amended and Restated Credit Agreement dated as of November 19,
2015 (such Credit Agreement, as the same may be amended or modified from time to
time, including amendments and restatements thereof in its entirety, being
hereinafter referred to as the “Credit Agreement”), pursuant to which BMO and
other banks and financial institutions and letter of credit issuers from time to
time party to the Credit Agreement (BMO, in its individual capacity, and such
other banks and financial institutions being hereinafter referred to
collectively as the “Lenders” and individually as a “Lender” and such letter of
credit issuers being hereinafter referred to collectively as the “L/C Issuers”
 and individually as a “L/C Issuer”) have agreed, subject to certain terms and
conditions, to extend credit and make certain other financial accommodations
available to the Borrower (the Agent, the L/C Issuers, and the Lenders, together
with affiliates of the Lenders with respect to Hedging Liability and Bank
Product Obligations referred to below, being hereinafter referred to
collectively as the “Secured Creditors” and individually as a “Secured
Creditor”).

 

B.       In addition, one or more of the Debtors may from time to time be liable
to the Lenders and/or their affiliates with respect to Hedging Liability and/or
Bank Product Obligations (as such terms are defined in the Credit Agreement).

 

C.       As a condition to extending credit or otherwise making financial
accommodations available to or for the account of the Borrower under the Credit
Agreement, the Secured Creditors require, among other things, that each Debtor
grant to the Agent for the benefit of the Secured Creditors a lien on and
security interest in the personal property and fixtures of such Debtor described
herein subject to the terms and conditions hereof.

 

D. The Borrower owns, directly or indirectly, equity interests in each other
Debtor and the Borrower provides each of the other Debtors with financial,
management, administrative, and technical support.

 

--------------------------------------------------------------------------------


 

E.       Each Debtor will benefit, directly or indirectly, from credit and other
financial accommodations extended by the Secured Creditors to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.              Terms defined in Credit Agreement.  Except as otherwise
provided in Section 2 below, all capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.  The term “Debtor” and “Debtors” as used herein shall mean and
include the Debtors collectively and also each individually, with all grants,
representations, warranties, and covenants of and by the Debtors, or any of
them, herein contained to constitute joint and several grants, representations,
warranties, and covenants of and by the Debtors; provided, however, that unless
the context in which the same is used shall otherwise require, any grant,
representation, warranty or covenant contained herein related to the Collateral
shall be made by each Debtor only with respect to the Collateral owned by it or
represented by such Debtor as owned by it.

 

Section 2.              Grant of Security Interest in the Collateral.  As
collateral security for the Secured Obligations defined below, each Debtor
hereby grants to the Agent for the benefit of the Secured Creditors a lien on
and security interest in, and right of set-off against, and acknowledges and
agrees that the Agent has and shall continue to have for the benefit of the
Secured Creditors a continuing lien on and security interest in, and right of
set-off against, all right, title, and interest of each Debtor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

 

(a)           Accounts;

 

(b)           Chattel Paper;

 

(c)           Instruments (including Promissory Notes);

 

(d)           Documents;

 

(e)           General Intangibles (including Payment Intangibles);

 

(f)            Supporting Obligations;

 

(g)           Deposit Accounts;

 

(h)           Investment Property (including certificated and uncertificated
Securities, Securities Accounts, Security Entitlements, Commodity Accounts, and
Commodity Contracts);

 

(i)            Inventory;

 

2

--------------------------------------------------------------------------------


 

(j)            Equipment (including all software, whether or not the same
constitutes embedded software, used in the operation thereof);

 

(k)           Fixtures;

 

(l)            Commercial Tort Claims (as described on Schedule F hereto or on
one or more supplements to this Agreement);

 

(m)          Rights to merchandise and other Goods (including rights to returned
or repossessed Goods and rights of stoppage in transit) which is represented by,
arises from, or relates to any of the foregoing;

 

(n)           Monies, personal property, and interests in personal property of
such Debtor of any kind or description now held by any Secured Creditor or at
any time hereafter transferred or delivered to, or coming into the possession,
custody or control of, any Secured Creditor, or any agent or affiliate of any
Secured Creditor, whether expressly as collateral security or for any other
purpose (whether for safekeeping, custody, collection or otherwise), and all
dividends and distributions on or other rights in connection with any such
property;

 

(o)           Supporting evidence and documents relating to any of the
above-described property, including, without limitation, computer programs,
disks, tapes and related electronic data processing media, and all rights of
such Debtor to retrieve the same from third parties, written applications,
credit information, account cards, payment records, correspondence, delivery and
installation certificates, invoice copies, delivery receipts, notes and other
evidences of indebtedness, insurance certificates and the like, together with
all books of account, ledgers, and cabinets in which the same are reflected or
maintained;

 

(p)           Accessions and additions to, and substitutions and replacements
of, any and all of the foregoing; and

 

(q)           Proceeds and products of the foregoing, and all insurance of the
foregoing and proceeds thereof;

 

all of the foregoing being herein sometimes referred to as the “Collateral”.  
All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of Illinois as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide.  For purposes of this
Agreement, the term (a) “Receivables” means all rights to the payment of a
monetary obligation, whether or not earned by performance, and whether evidenced
by an Account, Chattel Paper, Instrument, General Intangible, or otherwise and
(b) “Subsidiary Interests” means all equity interests held by a Debtor in its
subsidiaries, whether such equity interests constitute Investment Property or
General Intangibles under the UCC, it being acknowledged and agreed that all
Receivables and Subsidiary Interests constitute Collateral hereunder. 
Notwithstanding anything herein to the contrary, in no event shall the
Collateral

 

3

--------------------------------------------------------------------------------


 

include, and no Debtor shall be deemed to have granted a security interest in,
any of such Debtor’s rights or interests in or under, any Excluded Property.

 

Section 3.              Secured Obligations.  This Agreement is made and given
to secure, and shall secure, the prompt payment and performance of (a) all
“Obligations,” “Hedging Liability,” and “Bank Product Obligations,” as such
terms are defined in the Credit Agreement, including, without limitation, all
obligations with respect to Loans made and to be made under the Credit Agreement
(whether or not evidenced by Notes issued thereunder), all obligations of the
Borrower to reimburse the Secured Creditors for the amount of all drawings on
all Letters of Credit issued pursuant to the Credit Agreement and all other
obligations of the Borrower under all Applications for Letters of Credit, all
other obligations of the Borrower and the other Debtors under the Loan
Documents, all obligations of the Debtors, and of any of them individually, with
respect to any Hedging Liability and the agreements relating thereto, all
obligations of the Debtors, and of any of them individually, with respect to any
Bank Product Obligation and the agreements relating thereto, and all obligations
of the Debtors, and of any of them individually, arising under any guaranty
issued by it relating to the foregoing or any part thereof, in each case whether
now existing or hereafter arising (and whether arising before or after the
filing of a petition in bankruptcy and including all interest, costs, fees, and
charges after the entry of an order for relief against a Debtor in a case under
Title 11 of the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
such Debtor in such proceeding), due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired and (b) any
and all expenses and charges, legal or otherwise, suffered or incurred by the
Secured Creditors, and any of them individually, in collecting or enforcing any
of such indebtedness, obligations, and liabilities or in realizing on or
protecting or preserving any security therefor, including, without limitation,
the lien and security interest granted hereby (all of the indebtedness,
obligations, liabilities, expenses, and charges described above being
hereinafter referred to as the “Secured Obligations”).  Notwithstanding anything
in this Agreement to the contrary, the right of recovery against any Debtor
under this Agreement (other than the Borrower to which this limitation shall not
apply) shall not exceed $1.00 less than the lowest amount that would render such
Debtor’s obligations under this Agreement void or voidable under applicable law,
including fraudulent conveyance law.

 

Section 4.              Covenants, Agreements, Representations and Warranties. 
Each Debtor hereby covenants and agrees with, and represents and warrants to,
the Secured Creditors that:

 

(a)           Each Debtor is the sole and lawful owner of its Collateral, and
has full right, power, and authority to enter into this Agreement and to perform
each and all of the matters and things herein provided for.

 

(b)           Each Debtor’s respective chief executive office is at the location
listed under Column 2 on Schedule A attached hereto opposite such Debtor’s name;
and such Debtor has no other executive offices or places of business other than
those listed under Column 3 on Schedule A attached hereto opposite such Debtor’s
name.  The Collateral is and shall remain in such Debtor’s possession or control
at the locations listed under Columns 2 and 3 on Schedule A attached hereto
opposite such Debtor’s name

 

4

--------------------------------------------------------------------------------


 

(collectively for each Debtor, the “Permitted Collateral Locations”).  If for
any reason any Collateral is at any time kept or located at a location other
than a Permitted Collateral Location, the Agent shall nevertheless have and
retain a lien on and security interest therein.  The Debtors own and shall
continue to own the Permitted Collateral Locations except to the extent
otherwise disclosed under Columns 2 and 3 on Schedule A.  No Debtor shall move
its chief executive office or maintain a place of business at a location other
than those specified under Columns 2 or 3 on Schedule A or permit any Collateral
to be located at a location other than a Permitted Collateral Location, in each
case without first providing the Agent at least 30 days prior written notice of
the Debtor’s intent to do so; provided that each Debtor shall at all times
maintain its chief executive office, places of business, and Permitted
Collateral Locations in the United States of America unless specifically agreed
to in writing by the Agent and such Debtor shall have taken all action
reasonably requested by the Agent to maintain the lien and security interest of
the Agent in the Collateral at all times fully perfected and in full force and
effect (at which time Schedule A hereof shall be deemed amended to include each
such additional Permitted Collateral Location, and the Debtors agree to furnish
to the Agent from time to time upon its reasonable request an updated Schedule A
listing all such Permitted Collateral Locations).

 

(c)           Each Debtor’s legal name, jurisdiction of organization and
organizational number (if any) are correctly set forth under Column 1 on
Schedule A of this Agreement.  No Debtor has transacted business at any time
during the immediately preceding five-year period, and does not currently
transact business, under any other legal names or trade names other than the
prior legal names and trade names (if any) set forth on Schedule B attached
hereto.  No Debtor shall change its jurisdiction of organization, its legal name
or transact business under any other trade name without first giving 30 days’
(or such lesser period as may be agreed to by the Agent) prior written notice of
its intent to do so to the Agent.

 

(d)           The Collateral and every part thereof is and shall be free and
clear of all Liens (including, without limitation, mechanics’, laborers’ and
statutory liens), except for the Lien of the Agent therein and other Liens
permitted by Section 8.8 of the Credit Agreement (herein, the “Permitted
Liens”).  Each Debtor shall warrant and defend the Collateral against any claims
and demands of all persons at any time claiming the same or any interest in the
Collateral adverse to any of the Secured Creditors.

 

(e)           Each Debtor agrees it will not use, manufacture, sell or
distribute any Collateral in violation in any material respect of any statute,
ordinance or other governmental requirement.  Each Debtor will perform in all
material respects its obligations under any contract or other agreement
constituting part of the Collateral, it being understood and agreed that the
Secured Creditors have no responsibility to perform such obligations.

 

(f)            Subject to the terms and conditions of Section 8.4 of the Credit
Agreement, each Debtor shall insure and keep insured with good and responsible
insurance companies, all insurable Collateral owned by it which is of a
character usually

 

5

--------------------------------------------------------------------------------


 

insured by Persons similarly situated and operating like Collateral against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Collateral.  All premiums on such
insurance shall be paid by the Debtors and the policies of such insurance (or
certificates therefor) delivered to the Agent.  All insurance required hereby
shall provide that any loss shall be payable notwithstanding any act or
negligence of the relevant Debtor and shall be reasonably satisfactory to the
Agent in all other respects.  In case of any material loss, damage to or
destruction of the Collateral or any part thereof, the relevant Debtor shall
promptly give written notice thereof to the Agent generally describing the
nature and extent of such damage or destruction.  In case of any loss, damage to
or destruction of the Collateral or any part thereof, the relevant Debtor,
whether or not the insurance proceeds, if any, received on account of such
damage or destruction shall be sufficient for that purpose, at such Debtor’s
cost and expense, will promptly repair or replace the Collateral so lost,
damaged or destroyed, except to the extent such Collateral is not necessary to
the conduct of such Debtor’s business in the ordinary course. In the event any
Debtor shall receive any proceeds of such insurance, such Debtor shall pay over
such proceeds of insurance to the Agent pursuant to Section 2.8(b)(ii) of the
Credit Agreement.  Each Debtor hereby authorizes the Agent, at the Agent’s
option, to adjust, compromise, and settle any losses under any insurance
afforded at any time after the occurrence and during the continuation of any
Event of Default, and such Debtor does hereby irrevocably constitute the Agent,
its officers, agents, and attorneys, as such Debtor’s attorneys-in-fact, with
full power and authority after the occurrence and during the continuation of any
Event of Default to effect such adjustment, compromise, and/or settlement and to
endorse any drafts drawn by an insurer of the Collateral or any part thereof and
to do everything necessary to carry out such purposes and to receive and receipt
for any unearned premiums due under policies of such insurance.  Unless the
Agent elects to adjust, compromise or settle losses as aforesaid, any
adjustment, compromise, and/or settlement of any losses under any insurance
shall be made by the relevant Debtor subject to final approval of the Agent
after the occurrence and during the continuation of any Event of Default.  All
insurance proceeds shall be subject to the lien and security interest of the
Agent hereunder.

 

UNLESS THE DEBTORS PROVIDE THE AGENT WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS AGREEMENT, THE AGENT MAY PURCHASE INSURANCE AT THE DEBTORS’
EXPENSE TO PROTECT THE AGENT’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT ANY DEBTOR’S INTERESTS IN THE COLLATERAL.  THE COVERAGE
PURCHASED BY THE AGENT MAY NOT PAY ANY CLAIMS THAT ANY DEBTOR MAKES OR ANY CLAIM
THAT IS MADE AGAINST SUCH DEBTOR IN CONNECTION WITH THE COLLATERAL.  THE DEBTORS
MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED BY THE AGENT, BUT ONLY AFTER
PROVIDING THE AGENT WITH EVIDENCE THAT THE DEBTORS HAVE OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF THE AGENT PURCHASES INSURANCE FOR THE
COLLATERAL, THE DEBTORS WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT THE AGENT MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE SECURED OBLIGATIONS SECURED HEREBY.  THE COSTS OF THE

 

6

--------------------------------------------------------------------------------


 

INSURANCE MAY BE MORE THAN THE COST OF INSURANCE THE DEBTORS MAY BE ABLE TO
OBTAIN ON THEIR OWN.

 

(g)           Pursuant to Section 8.6 of the Credit Agreement, each Debtor will
at all times allow the Secured Creditors and their respective representatives
free access to and right of inspection of the Collateral at such reasonable
times and intervals as the Agent or any other Secured Creditor may designate
and, in the absence of any existing Default or Event of Default, with reasonable
prior written notice to the relevant Debtor.

 

(h)           If any Collateral is in the possession or control of any agents or
processors of a Debtor and the Agent so requests, such Debtor agrees to notify
such agents or processors in writing of the Agent’s lien and security interest
therein and instruct them to hold all such Collateral for the Agent’s account
and subject to the Agent’s instructions.  Each Debtor will, upon the request of
the Agent, authorize and instruct all bailees and any other parties, if any, at
any time processing, labeling, packaging, holding, storing, shipping or
transferring all or any part of the Collateral to permit the Secured Creditors
and their respective representatives to examine and inspect any of the
Collateral then in such party’s possession and to verify from such party’s own
books and records any information concerning the Collateral or any part thereof
which the Secured Creditors or their respective representatives may seek to
verify.

 

(i)            Each Debtor agrees from time to time to deliver to the Agent such
evidence of the existence, identity, and location of its Collateral and of its
availability as collateral security pursuant hereto (including, without
limitation, schedules describing all Receivables created or acquired by such
Debtor, copies of customer invoices or the equivalent and original shipping or
delivery receipts for all merchandise and other goods sold or leased or services
rendered by it, together with such Debtor’s warranty of the genuineness thereof,
and reports stating the book value of its Inventory and Equipment by major
category and location), in each case as the Agent may reasonably request.  The
Agent shall have the right to verify all or any part of the Collateral in any
manner, and through any medium, which the Agent considers appropriate and
reasonable, and each Debtor agrees to furnish all assistance and information,
and perform any acts, which the Agent may require in connection therewith.

 

(j)            Each Debtor will comply with the terms and conditions of any and
all leases, easements, right-of-way agreements, and other agreements binding
upon such Debtor or affecting the Collateral, in each case which cover the
premises wherein the Collateral is located, and any orders, ordinances, laws or
statutes of any city, state or other governmental entity, department or agency
having jurisdiction with respect to such premises or the conduct of business
thereon, except to the extent failure to comply would not reasonably be expected
to have a Material Adverse Effect.

 

(k)           Schedule F attached hereto contains a true, complete and current
listing of all Commercial Tort Claims in excess of $1,000,000 held by the
Debtors as of the date hereof, each described by referring to a specific
incident giving rise to the claim.  Each Debtor agrees to execute and deliver to
the Agent an agreement in the form attached

 

7

--------------------------------------------------------------------------------


 

hereto as Schedule F, or in such other form reasonably acceptable to the Agent,
promptly upon becoming aware of any Commercial Tort Claim in excess of
$1,000,000 of such Debtor arising after the date hereof (provided any Debtor’s
failure to do so shall not impair the Agent’s security interest therein).

 

(l)            Each Debtor agrees to execute and deliver to the Agent such
further agreements, assignments, instruments, and documents, and to do all such
other things, as the Agent may reasonably deem necessary or appropriate to
assure the Agent its lien and security interest hereunder, including, without
limitation, (i) such financing statements or other instruments and documents as
the Agent may from time to time reasonably require to comply with the UCC and
any other applicable law, and (ii) such control agreements with respect to
Deposit Accounts, Investment Property, and electronic Chattel Paper, and to
cause the relevant depository institutions, financial intermediaries, and
issuers to execute and deliver such control agreements, as the Agent may from
time to time reasonably require in accordance with the Credit Agreement.  Each
Debtor hereby agrees that a carbon, photographic or other reproduction of this
Agreement or any such financing statement is sufficient for filing as a
financing statement by the Agent without notice thereof to such Debtor wherever
the Agent in its sole discretion desires to file the same.  Each Debtor hereby
authorizes the Agent to file any and all financing statements covering the
Collateral or any part thereof as the Agent may require, including financing
statements describing the Collateral as “all assets” or “all personal property”
or words of like meaning.  The Agent may order lien searches from time to time
against any Debtor and the Collateral, and the Debtors shall promptly reimburse
the Agent for all reasonable costs and expenses incurred in connection with such
lien searches; provided so long as no Default exists, the Debtors shall not be
required to reimburse the Agent for such lien searches ordered more than once
during each calendar year.  In the event for any reason the law of any
jurisdiction other than Illinois becomes or is applicable to the Collateral or
any part thereof, or to any of the Secured Obligations, each Debtor agrees to
execute and deliver all such agreements, assignments, instruments, and documents
and to do all such other things as the Agent deems reasonably necessary or
appropriate to preserve, protect, and enforce the security interest of the Agent
under the law of such other jurisdiction.  Each Debtor agrees to mark its books
and records to reflect the lien and security interest of the Agent in the
Collateral.

 

(m)          On failure of any Debtor to perform any of the covenants and
agreements herein contained, the Agent may, at its option, perform the same and
in so doing may expend such sums as the Agent deems advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, liens, and encumbrances, expenditures made in
defending against any adverse claims, and all other expenditures which the Agent
may be compelled to make by operation of law or which the Agent may make by
agreement or otherwise for the protection of the security hereof.  All such sums
and amounts so expended shall be repayable by the Debtors upon demand, shall
constitute additional Secured Obligations secured hereunder, and shall bear
interest from the date said amounts are expended at the rate per annum (computed
on the basis of a year of 360 days for the actual number of days elapsed)
determined by adding 2.0% per annum to the Base Rate from time to time in effect
plus the Applicable Margin

 

8

--------------------------------------------------------------------------------


 

from time to time in effect for Base Rate Loans under the Revolving Facility,
with any change in such rate per annum as so determined by reason of a change in
such Base Rate to be effective on the date of such change in said Base Rate
(such rate per annum as so determined being hereinafter referred to as the
“Default Rate”).  No such performance of any covenant or agreement by the Agent
on behalf of a Debtor, and no such advancement or expenditure therefor, shall
relieve any Debtor of any default under the terms of this Agreement or in any
way obligate any Secured Creditor to take any further or future action with
respect thereto.  The Agent, in making any payment hereby authorized, may do so
according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien or title or claim.  The Agent, in
performing any act hereunder, shall be the sole judge of whether the relevant
Debtor is required to perform the same under the terms of this Agreement.  The
Agent is hereby authorized to charge any account of any Debtor maintained with
any Secured Creditor for the amount of such sums and amounts so expended.

 

Section 5.              Special Provisions Re: Receivables.  (a) As of the time
any Receivable owned by a Debtor becomes subject to the security interest
provided for hereby, and at all times thereafter, such Debtor shall be deemed to
have warranted as to each such Receivable that all warranties of such Debtor set
forth in this Agreement are true and correct in all material respects with
respect to such Receivable; that such Receivable and all papers and documents
relating thereto are genuine and in all respects what they purport to be; that
such Receivable is valid and subsisting; that the amount of such Receivable
represented as owing is the correct amount actually and unconditionally owing,
except for normal cash discounts on normal trade terms in the ordinary course of
business; that the amount of such Receivable represented as owing is not
disputed and is not subject to any set-offs, credits, deductions or
countercharges other than those arising in the ordinary course of such Debtor’s
business which are disclosed to the Agent in writing promptly upon such Debtor
becoming aware thereof; and, except as disclosed to the Agent in writing at or
prior to the time such Receivable is created, that no surety bond was required
or given in connection with such Receivable or the contracts or purchase orders
out of which the same arose.

 

(b)           If any Receivable arises out of a contract with the United States
of America, or any state or political subdivision thereof, or any department,
agency or instrumentality of any of the foregoing, each Debtor agrees to
promptly so notify the Agent and, at the request of the Agent or the Secured
Creditors, execute whatever instruments and documents are required by the Agent
in order that such Receivable shall be assigned to the Agent and that proper
notice of such assignment shall be given under the federal Assignment of Claims
Act (or any successor statute) or any similar state or local statute, as the
case may be.

 

(c)           Unless and until an Event of Default has occurred and is
continuing any merchandise or other goods which are returned by a customer or
account debtor or otherwise recovered may be resold by a Debtor in the ordinary
course of its business as presently conducted in accordance with
Section 7(b) hereof; and, during the existence of any Event of Default, such
merchandise and other goods shall be set aside at the request of the Agent and
held by the

 

9

--------------------------------------------------------------------------------


 

relevant Debtor as trustee for the Secured Creditors and shall remain part of
the Secured Creditors’ Collateral.  Unless and until an Event of Default has
occurred and is continuing, the Debtors may settle and adjust disputes and
claims with its customers and account debtors, handle returns and recoveries,
and grant discounts, credits, and allowances in the ordinary course of its
business as presently conducted for amounts and on terms which the relevant
Debtor in good faith considers advisable; and, during the existence of any Event
of Default, at the Agent’s request, the Debtors shall notify the Agent promptly
of all returns and recoveries and, on the Agent’s request, deliver any such
merchandise or other goods to the Agent.  During the existence of any Event of
Default, at the Agent’s request, the Debtors shall also notify the Agent
promptly of all disputes and claims and settle or adjust them at no expense to
the Agent, but no discount, credit or allowance other than on normal trade terms
in the ordinary course of business as presently conducted shall be granted to
any customer or account debtor and no returns of merchandise or other goods
shall be accepted by any Debtor without the Agent’s consent.  The Agent may, at
all times during the existence of any Event of Default, settle or adjust
disputes and claims directly with customers or account debtors for amounts and
upon terms which the Agent considers advisable.

 

(d)           To the extent any Receivable or other item of Collateral is
evidenced by an Instrument or tangible Chattel Paper, each Debtor shall cause
such Instrument or tangible Chattel Paper to be pledged and delivered to the
Agent; provided, however, that, prior to the existence of a Default or Event of
Default and thereafter (so long as such Default or Event of Default continues to
exist) until otherwise required by the Agent, a debtor shall not be required to
deliver any such Instrument or tangible Chattel Paper if and only so long as the
aggregate unpaid principal balance of all such Instruments and tangible Chattel
Paper held by the Debtors and not delivered to the Agent hereunder is less than
$2,500,000 at any one time outstanding.  Unless delivered to the Agent or its
agent, all tangible Chattel Paper and Instruments shall contain a legend
acceptable to the Agent indicating that such Chattel Paper or Instrument is
subject to the security interest of the Agent contemplated by this Agreement.

 

Section 6.              Collection of Receivables.  (a) Except as otherwise
provided in this Agreement, each Debtor shall make collection of its Receivables
and may use the same to carry on its business in accordance with sound business
practice and otherwise subject to the terms hereof.  Except for proceeds to be
deposited into the Excluded Accounts, each Debtor shall make such arrangements
to assure that all proceeds of its Receivables are deposited (in the same form
as received) in one or more Deposit Accounts maintained with the Agent or with
other financial institutions subject to a control agreement in favor of the
Agent for the benefit of the Secured Creditors (such Deposit Accounts being
referred to herein as the “Assigned Accounts”).  Any proceeds of Receivables
received by any Debtor shall be promptly deposited into an Assigned Account and,
until so deposited, shall be held by it in trust for the Secured Creditors. 
Each Debtor acknowledges and agrees that the Agent has (and is hereby granted to
the extent it does not already have) a Lien on each Assigned Account and all
funds contained therein to secure the Secured Obligations.  The Agent agrees
with the Debtors that if and so long as no Event of Default has occurred or is
continuing, amounts on deposit in the Assigned Accounts will (subject to the
rules and regulations as from time to time in effect applicable to such demand
deposit accounts) be made available to the relevant Debtor for use in the
conduct of its business.

 

10

--------------------------------------------------------------------------------


 

(b)           Upon the occurrence and during the continuation of any Event of
Default, whether or not the Agent has exercised any of its other rights under
other provisions of this Section 6, in the event the Agent requests any Debtor
to do so:

 

(i)         all Instruments and tangible Chattel Paper at any time constituting
part of the Receivables (including any postdated checks) shall, upon receipt by
such Debtor, be immediately endorsed to and deposited with Agent; and/or

 

(ii)        such Debtor shall instruct all customers and account debtors to
remit all payments in respect of Receivables or any other Collateral to a
lockbox or lockboxes under the sole custody and control of the Agent and which
are maintained at one or more post offices selected by the Agent.

 

(c)           Upon the occurrence and during the continuation of any Event of
Default, whether or not the Agent has exercised any of its other rights under
the other provisions of this Section 6, the Agent or its designee may notify the
relevant Debtor’s customers and account debtors at any time that Receivables
have been assigned to the Agent or of the Agent’s security interest therein, and
either in its own name, or such Debtor’s name, or both, demand, collect
(including, without limitation, through a lockbox analogous to that described in
Section 6(b)(ii) hereof), receive, receipt for, sue for, compound and give
acquittance for any or all amounts due or to become due on Receivables, and in
the Agent’s discretion file any claim or take any other action or proceeding
which the Agent may deem necessary or appropriate to protect and realize upon
the security interest of the Agent in the Receivables or any other Collateral.

 

(d)           Any proceeds of Receivables or other Collateral transmitted to or
otherwise received by the Agent pursuant to any of the provisions of
Sections 6(b) or 6(c) hereof may be handled and administered by the Agent in and
through a remittance account or accounts maintained at the Agent or by the Agent
at a commercial bank or banks selected by the Agent (collectively the
“Depositary Banks” and individually a “Depositary Bank”), and each Debtor
acknowledges that the maintenance of such remittance accounts by the Agent is
solely for the Agent’s convenience and that the Debtors do not have any right,
title or interest in such remittance accounts or any amounts at any time
standing to the credit thereof.  The Agent may, after the occurrence and during
the continuation of any Event of Default, apply all or any part of any proceeds
of Receivables or other Collateral received by it from any source to the payment
of the Secured Obligations (whether or not then due and payable), such
applications to be made in such amounts, in such manner and order, and at such
intervals as the Agent may from time to time in its discretion determine, but
not less often than once each week.  The Agent need not apply or give credit for
any item included in proceeds of Receivables or other Collateral until the
Depositary Bank has received final payment therefor at its office in cash or
final solvent credits current at the site of deposit acceptable to the Agent and
the Depositary Bank as such.  However, if the Agent does permit credit to be
given for any item prior to a Depositary Bank receiving final payment therefor
and such Depositary Bank fails to receive such final payment or an item is
charged back to the Agent or any Depositary Bank for any reason, the Agent may
at its election in either instance charge the amount of such item back against
any such remittance accounts or any Deposit Account of any Debtor subject to the
lien and security interest of this Agreement, together with interest thereon at
the Default Rate.  Concurrently with each transmission of any

 

11

--------------------------------------------------------------------------------


 

proceeds of Receivables or other Collateral to any such remittance account, upon
the Agent’s request, the relevant Debtor shall furnish the Agent with a report
in such form as Agent shall reasonably require identifying the particular
Receivable or such other Collateral from which the same arises or relates. 
Unless and until an Event of Default has occurred and is continuing, the Agent
will release proceeds of Collateral which the Agent has not applied to the
Secured Obligations as provided above from the remittance account from time to
time after receipt thereof.  Each Debtor hereby indemnifies the Secured
Creditors from and against all liabilities, damages, losses, actions, claims,
judgments, and all reasonable costs, expenses, charges, and attorneys’ fees
suffered or incurred by any Secured Creditor because of the maintenance of the
foregoing arrangements; provided, however, that no Debtor shall be required to
indemnify any Secured Creditor for any of the foregoing to the extent they arise
solely from the gross negligence or willful misconduct of the person seeking to
be indemnified as finally determined by a court of competent jurisdiction.  The
Secured Creditors shall have no liability or responsibility to any Debtor for
the Agent or any Depositary Bank accepting any check, draft or other order for
payment of money bearing the legend “payment in full” or words of similar import
or any other restrictive legend or endorsement whatsoever or be responsible for
determining the correctness of any remittance.

 

Section 7.              Special Provisions Re:  Inventory and Equipment. 
(a) Each Debtor shall at its own cost and expense maintain, keep, and preserve
its Inventory in good and merchantable condition and keep and preserve its
Equipment in good repair, working order, and condition, ordinary wear and tear
excepted, and, without limiting the foregoing, make all necessary and proper
repairs, replacements, and additions to its Equipment so that the efficiency
thereof shall be fully preserved and maintained.

 

(b)           Each Debtor may, until an Event of Default has occurred and is
continuing and thereafter until otherwise notified by the Agent, use, consume,
sell, and lease the Inventory in the ordinary course of its business, but a sale
in the ordinary course of business shall not under any circumstance include any
transfer or sale in satisfaction, partial or complete, of a debt owing by such
Debtor.

 

(c)           As of the time any Inventory or Equipment of a Debtor becomes
subject to the security interest provided for hereby and at all times
thereafter, such Debtor shall be deemed to have warranted as to any and all of
such Inventory and Equipment that all warranties of such Debtor set forth in
this Agreement are true and correct in all material respects with respect to
such Inventory and Equipment; and that all of such Inventory and Equipment is
located at a location set forth pursuant to Section 4(b) hereof.  Each Debtor
warrants and agrees that none of its Inventory is or will be consigned to any
other person without the Agent’s prior written consent.

 

(d)           Except for Equipment from time to time located at the locations
listed on Schedule A attached hereto or as otherwise hereafter disclosed to the
Agent and the Secured Creditors in writing, none of the Equipment is or will be
attached to real estate in such a manner that the same may become a fixture.

 

12

--------------------------------------------------------------------------------


 

(e)           If any of the Inventory is at any time evidenced by a document of
title, such document shall be promptly delivered by the relevant Debtor to the
Agent.

 

Section 8.              Special Provisions Re:  Investment Property, Subsidiary
Interests, and Deposits.  (a) Unless and until an Event of Default has occurred
and is continuing and thereafter until notified to the contrary by the Agent
pursuant to Section 10(d) hereof:

 

(i)         each Debtor shall be entitled to exercise all voting and/or
consensual powers pertaining to its Investment Property and Subsidiary
Interests, or any part thereof, for all purposes not inconsistent with the terms
of this Agreement, the Credit Agreement or any other document evidencing or
otherwise relating to any Secured Obligations; and

 

(ii)        each Debtor shall be entitled to receive and retain all cash
dividends paid upon or in respect of its Investment Property and Subsidiary
Interests to the extent permitted by the Credit Agreement subject to the lien
and security interest of this Agreement.

 

(b)           All Investment Property (including all securities, certificated or
uncertificated, securities accounts, and commodity accounts) and Subsidiary
Interests of the Debtors on the date hereof is listed and identified on Schedule
C attached hereto and made a part hereof.  Each Debtor shall promptly notify the
Agent of any other Investment Property or Subsidiary Interests acquired or
maintained by such Debtor after the date hereof, and shall submit to the Agent a
supplement to Schedule C to reflect such additional rights (provided any
Debtor’s failure to do so shall not impair the Agent’s security interest
therein).  Certificates for all certificated securities now or at any time
constituting Investment Property or Subsidiary Interests and part of the
Collateral hereunder shall be promptly delivered by the relevant Debtor to the
Agent duly endorsed in blank for transfer or accompanied by an appropriate
assignment or assignments or an appropriate undated stock power or powers, in
every case sufficient to transfer title thereto, including, without limitation,
all stock received in respect of a stock dividend or resulting from a split-up,
revision or reclassification of the Investment Property or Subsidiary Interests
or any part thereof or received in addition to, in substitution of or in
exchange for the Investment Property or Subsidiary Interests or any part thereof
as a result of a merger, consolidation or otherwise.  With respect to any
uncertificated securities or any Investment Property or Subsidiary Interests
held by a securities intermediary, commodity intermediary, or other financial
intermediary of any kind, at the Agent’s request, the relevant Debtor shall
execute and deliver, and shall cause any such issuer or intermediary to execute
and deliver, an agreement among such Debtor, the Agent, and such issuer or
intermediary in form and substance satisfactory to the Agent which provides,
among other things, for the issuer’s or intermediary’s agreement that it will
comply with such entitlement orders, and apply any value distributed on account
of any Investment Property or Subsidiary Interests, as directed by the Agent
without further consent by such Debtor.  The Agent may, at any time after the
occurrence and during the continuation of any Event of Default, cause to be
transferred into its name or the name of its nominee or nominees any and all of
the Investment Property and Subsidiary Interests hereunder.

 

(c)           Unless and until an Event of Default has occurred and is
continuing, each Debtor may sell or otherwise dispose of any of its Investment
Property to the extent permitted by the

 

13

--------------------------------------------------------------------------------


 

Credit Agreement, provided that, except to the extent permitted by the Credit
Agreement, no Debtor shall sell or otherwise dispose of any Subsidiary Interests
without the prior written consent of the Agent.  After the occurrence and during
the continuation of any Event of Default, no Debtor shall sell all or any part
of its Investment Property or Subsidiary Interests without the prior written
consent of the Agent.

 

(d)           Each Debtor represents that on the date of this Agreement, none of
its Investment Property or Subsidiary Interests consists of margin stock (as
such term is defined in Regulation U of the Board of Governors of the Federal
Reserve System) except to the extent such Debtor has delivered to the Agent a
duly executed and completed Form U-1 with respect to such stock.  If at any time
the Investment Property or Subsidiary Interests or any part thereof consists of
margin stock, the relevant Debtor shall promptly so notify the Agent and deliver
to the Agent a duly executed and completed Form U-1 and such other instruments
and documents reasonably requested by the Agent in form and substance
satisfactory to the Agent.

 

(e)           Each Debtor represents and warrants to, and agrees with, the
Secured Creditors as follows:  (i) as of the date hereof, the Subsidiary
Interests listed and described on Schedule C hereto constitute the percentage of
the equity interest in each Subsidiary set forth thereon owned by such Debtor
and (ii) without the prior written consent of the Agent, such Debtor hereby
agrees not to amend or modify any certificate or articles of incorporation and
by-laws, certificate or articles of organization and operating agreement, and
partnership agreement of each Subsidiary (each such agreement being hereinafter
referred to as an “Organizational Agreement”) which would in any manner
materially and adversely affect or impair the Subsidiary Interests of such
Debtor or reduce or dilute the rights of such Debtor with respect to any
Subsidiary Interests unless such amendment or modification is made in connection
with a transaction permitted by the Credit Agreement, any of such actions done
without such prior written consent to be null and void.  Each Debtor shall
perform when due all of its obligations under each Organizational Agreement
unless the failure to perform such obligations could not reasonably be expected
to have a Material Adverse Effect.

 

(f)            All Deposit Accounts of the Debtors constituting Collateral on
the date hereof are listed and identified (by account number and depository
institution) on Schedule C attached hereto and made a part hereof.  Each Debtor
shall promptly notify the Agent of any other Deposit Account opened or
maintained by such Debtor after the date hereof that is not an Excluded Account,
and shall submit to the Agent a supplement to Schedule C to reflect such
additional accounts (provided any Debtor’s failure to do so shall not impair the
Agent’s security interest therein).  With respect to any Deposit Account
constituting Collateral maintained by a depository institution other than the
Agent, and except as otherwise permitted by the Credit Agreement, such Debtor,
the depository institution, and the Agent shall execute and deliver an account
control agreement in form and substance satisfactory to the Agent.

 

Section 9.              Power of Attorney.  In addition to any other powers of
attorney contained herein, each Debtor hereby appoints the Agent, its nominee,
or any other person whom the Agent may designate as such Debtor’s
attorney-in-fact, with full power and authority upon the occurrence and during
the continuation of any Event of Default to sign such Debtor’s name on
verifications of Receivables and other Collateral; to send requests for
verification of Collateral to

 

14

--------------------------------------------------------------------------------


 

such Debtor’s customers, account debtors, and other obligors; to exercise all
voting rights with respect to the Investment Property or other Collateral or any
part thereof; to endorse or sign such Debtor’s name on assignments, stock powers
or other instruments of transfer and on any checks, notes, acceptances, money
orders, drafts, and any other forms of payment or security that may come into
the Agent’s possession; to endorse the Collateral in blank or to the order of
the Agent or its nominee; to sign such Debtor’s name on any invoice or bill of
lading relating to any Collateral, on claims to enforce collection of any
Collateral, on notices to and drafts against customers and account debtors and
other obligors, on schedules and assignments of Collateral, on notices of
assignment and on public records; to notify the post office authorities to
change the address for delivery of such Debtor’s mail to an address designated
by the Agent; to receive, open, and dispose of all mail addressed to such
Debtor; and to do all things necessary to carry out this Agreement.  Each Debtor
hereby ratifies and approves all acts of any such attorney and agrees that
neither the Agent nor any such attorney will be liable for any acts or omissions
or for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction; provided that, in no event shall they be liable for any
punitive, exemplary, indirect or consequential damages. The foregoing powers of
attorney, being coupled with an interest, are irrevocable until the Secured
Obligations have been fully paid and satisfied and all commitments of the
Lenders to extend credit to or for the account of the Borrower under the Credit
Agreement have expired or otherwise terminated.

 

Section 10.            Defaults and Remedies.  (a) The occurrence of any event
or the existence of any condition specified as an “Event of Default” under the
Credit Agreement shall constitute an “Event of Default” hereunder.

 

(b)           Upon the occurrence and during the continuation of any Event of
Default, the Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Agent may, without demand and, to the extent
permitted by applicable law, without advertisement, notice, hearing or process
of law, all of which each Debtor hereby waives to the extent permitted by
applicable law, at any time or times, sell and deliver any or all Collateral
held by or for it at public or private sale, at any securities exchange or
broker’s board or at the Agent’s office or elsewhere, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its commercially reasonable discretion.  In the exercise of any such remedies,
the Agent may sell the Collateral as a unit even though the sales price thereof
may be in excess of the amount remaining unpaid on the Secured Obligations. 
Also, if less than all the Collateral is sold, the Agent shall have no duty to
marshal or apportion the part of the Collateral so sold as between the Debtors,
or any of them, but may sell and deliver any or all of the Collateral without
regard to which of the Debtors are the owners thereof.  In addition to all other
sums due any Secured Creditor hereunder, each Debtor shall pay the Secured
Creditors all costs and expenses incurred by the Secured Creditors, including
reasonable attorneys’ fees and court costs, in obtaining, liquidating or
enforcing payment of Collateral or the Secured Obligations or in the prosecution
or defense of any action or proceeding by or against any Secured Creditor or any
Debtor concerning any matter arising out of or connected with this Agreement or
the Collateral or the Secured Obligations, including, without

 

15

--------------------------------------------------------------------------------


 

limitation, any of the foregoing arising in, arising under or related to a case
under the United States Bankruptcy Code (or any successor statute).  Any
requirement of reasonable notice shall be met if such notice is personally
served on or mailed, postage prepaid, to the Debtors in accordance with
Section 14(b) hereof at least 10 days before the time of sale or other event
giving rise to the requirement of such notice; provided, however, no
notification need be given to a Debtor if such Debtor has signed, after an Event
of Default hereunder has occurred, a statement renouncing any right to
notification of sale or other intended disposition.  The Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given.  Any Secured Creditor may be the purchaser at any such
sale to the extent permitted by applicable law.  Each Debtor hereby waives all
of its rights of redemption from any such sale.  The Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, be made at the time and place to which the sale was postponed or
the Agent may further postpone such sale by announcement made at such time and
place.  The Agent has no obligation to prepare the Collateral for sale.  The
Agent may sell or otherwise dispose of the Collateral without giving any
warranties as to the Collateral or any part thereof, including disclaimers of
any warranties of title or the like, and each Debtor acknowledges and agrees
that the absence of such warranties shall not render the disposition
commercially unreasonable.

 

(c)           Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default hereunder, in addition to all
other rights provided herein or by law, (i) the Agent shall have the right to
take physical possession of any and all of the Collateral, the right for that
purpose to enter without legal process any premises where the Collateral may be
found (provided such entry be done lawfully), and the right to maintain such
possession on the relevant Debtor’s premises (each Debtor hereby agreeing, to
the extent it may lawfully do so, to lease such premises without cost or expense
to the Agent or its designee if the Agent so requests) or to remove the
Collateral or any part thereof to such other places as the Agent may desire,
(ii) the Agent shall have the right to direct any intermediary at any time
holding any Investment Property or other Collateral, or any issuer thereof, to
deliver such Collateral or any part thereof to the Agent and/or to liquidate
such Collateral or any part thereof and deliver the proceeds thereof to the
Agent (including, without limitation, the right to deliver a notice of control
with respect to any Collateral held in a securities account or commodities
account and deliver all entitlement orders with respect thereto), (iii) the
Agent shall have the right to exercise any and all rights with respect to all
Deposit Accounts of each Debtor, including, without limitation, the right to
direct the disposition of the funds in each Deposit Account and to collect,
withdraw, and receive all amounts due or to become due or payable thereunder,
and (iv) each Debtor shall, upon the Agent’s demand, promptly assemble the
Collateral and make it available to the Agent at a place reasonably designated
by the Agent.  If the Agent exercises its right to take possession of the
Collateral, each Debtor shall also at its expense perform any and all other
steps requested by the Agent to preserve and protect the security interest
hereby granted in the Collateral, such as placing and maintaining signs
indicating the security interest of the Agent, appointing overseers for the
Collateral and maintaining Collateral records.  The Agent may, if it so elects,
seek the appointment of a receiver or keeper to take possession of Collateral
and to enforce any of the Agent’s remedies (for the benefit of the Secured
Creditors), with respect to such appointment without prior notice or hearing as
to such appointment.

 

16

--------------------------------------------------------------------------------


 

(d)           Without in any way limiting the foregoing, upon the occurrence and
during the continuation of any Event of Default, all rights of the Debtors to
exercise the voting and/or consensual powers which they are entitled to exercise
pursuant to Section 8(a)(i) hereof and/or to receive and retain the
distributions which they are entitled to receive and retain pursuant to
Section 8(a)(ii) hereof, shall, at the option of the Agent, cease and thereupon
become vested in the Agent, which, in addition to all other rights provided
herein or by law, shall then be entitled solely and exclusively to exercise all
voting and other consensual powers pertaining to the Investment Property and/or
to receive and retain the distributions which such Debtor would otherwise have
been authorized to retain pursuant to Section 8(a)(ii) hereof and shall then be
entitled solely and exclusively to exercise any and all rights of conversion,
exchange or subscription or any other rights, privileges or options pertaining
to any Investment Property as if the Agent were the absolute owner thereof
including, without limitation, the rights to exchange, at its discretion, all
Investment Property or any part thereof upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the respective issuer
thereof or upon the exercise by or on behalf of any such issuer or the Agent of
any right, privilege or option pertaining to any Investment Property and, in
connection therewith, to deposit and deliver the Investment Property or any part
thereof with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as the Agent may determine.  In
the event the Agent in good faith believes any of the Collateral constitutes
restricted securities within the meaning of any applicable securities laws, any
disposition thereof in compliance with such laws shall not render the
disposition commercially unreasonable.

 

(E)           EACH DEBTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE AGENT
AS ITS PROXY AND ATTORNEY-IN-FACT WITH RESPECT TO ITS INVESTMENT PROPERTY AND
OTHER COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH INVESTMENT PROPERTY AND OTHER
COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT
TO VOTE ANY SUCH INVESTMENT PROPERTY AND OTHER COLLATERAL, THE APPOINTMENT OF
THE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL
OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH
INVESTMENT PROPERTY AND OTHER COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS OR OTHER EQUITY HOLDERS, CALLING
SPECIAL MEETINGS OF SHAREHOLDERS OR OTHER EQUITY HOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH INVESTMENT PROPERTY
AND OTHER COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON
(INCLUDING THE ISSUER OF SUCH INVESTMENT PROPERTY AND OTHER COLLATERAL OR ANY
OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT OF DEFAULT.  EACH
DEBTOR HEREBY RATIFIES AND APPROVES ALL ACTS OF ANY SUCH ATTORNEY AND AGREES
THAT NEITHER THE AGENT NOR ANY SUCH ATTORNEY WILL BE LIABLE FOR ANY ACTS OR
OMISSIONS OR FOR ANY ERROR OF JUDGMENT OR MISTAKE OF FACT OR LAW OTHER THAN SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR
ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES. THE FOREGOING POWERS
OF ATTORNEY AND PROXY, BEING COUPLED WITH AN INTEREST, ARE IRREVOCABLE UNTIL THE
SECURED OBLIGATIONS HAVE BEEN FULLY PAID AND SATISFIED AND ALL

 

17

--------------------------------------------------------------------------------


 

COMMITMENTS OF THE LENDERS TO EXTEND CREDIT TO OR FOR THE ACCOUNT OF THE
BORROWER UNDER THE CREDIT AGREEMENT HAVE EXPIRED OR OTHERWISE TERMINATED.

 

(f)            The powers conferred upon the Secured Creditors hereunder are
solely to protect their interest in the Collateral and shall not impose on them
any duty to exercise such powers.  The Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Agent accords its own property, consisting of
similar type assets, it being understood, however, that the Agent shall have no
responsibility for (i) ascertaining or taking any action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve rights against any parties
with respect to any Collateral, or (iii) initiating any action to protect the
Collateral or any part thereof against the possibility of a decline in market
value.  This Agreement constitutes an assignment of rights only and not an
assignment of any duties or obligations of the Debtors in any way related to the
Collateral, and the Agent shall have no duty or obligation to discharge any such
duty or obligation.  Neither any Secured Creditor nor any party acting as
attorney for any Secured Creditor shall be liable for any acts or omissions or
for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction; provided that, in no event shall they be liable for any
punitive, exemplary, indirect or consequential damages.

 

(g)           Failure by the Agent to exercise any right, remedy or option under
this Agreement or any other agreement between any Debtor and the Agent or
provided by law, or delay by the Agent in exercising the same, shall not operate
as a waiver; and no waiver shall be effective unless it is in writing, signed by
the party against whom such waiver is sought to be enforced and then only to the
extent specifically stated.  The rights and remedies of the Secured Creditors
under this Agreement shall be cumulative and not exclusive of any other right or
remedy which any Secured Creditor may have.

 

Section 11.            Application of Proceeds.  The proceeds and avails of the
Collateral at any time received by the Agent upon the occurrence and during the
continuation of any Event of Default shall, when received by the Agent in cash
or its equivalent, be applied by the Agent in reduction of, or held as
collateral security for, the Secured Obligations in accordance with the terms of
the Credit Agreement.  The Debtors shall remain liable to the Secured Creditors
for any deficiency.  Any surplus remaining after the full payment and
satisfaction of the Secured Obligations shall be returned to the Borrower, as
agent for the Debtors, or to whomsoever the Agent reasonably determines is
lawfully entitled thereto.

 

Section 12.            Continuing Agreement.  This Agreement shall be a
continuing agreement in every respect and shall remain in full force and effect
until all of the Secured Obligations, both for principal and interest, have been
fully paid and satisfied and the commitments of the Lenders to extend credit to
or for the account of the Borrower under the Credit Agreement have expired or
otherwise terminated.  Upon such termination of this Agreement, the Agent shall,
upon the request and at the expense of the Debtors, forthwith release its liens
and security interests hereunder.

 

18

--------------------------------------------------------------------------------


 

Section 13.            The Agent.  In acting under or by virtue of this
Agreement, the Agent shall be entitled to all the rights, authority, privileges,
and immunities provided in the Credit Agreement, all of which provisions of said
Credit Agreement (including, without limitation, Section 10 thereof) are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.  The Agent hereby disclaims any representation or
warranty to the Secured Creditors or any other holders of the Secured
Obligations concerning the perfection of the liens and security interests
granted hereunder or in the value of any of the Collateral.

 

Section 14.            Miscellaneous.  (a) This Agreement cannot be changed or
terminated orally.  This Agreement shall create a continuing lien on and
security interest in the Collateral and shall be binding upon each Debtor, its
successors and assigns and shall inure, together with the rights and remedies of
the Secured Creditors hereunder, to the benefit of the Secured Creditors and
their successors and permitted assigns; provided, however, that no Debtor may
assign its rights or delegate its duties hereunder without the Agent’s prior
written consent except as set forth in the Credit Agreement.  Without limiting
the generality of the foregoing, and subject to the provisions of the Credit
Agreement, any Lender may assign or otherwise transfer any indebtedness held by
it secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise.

 

(b)           Except as otherwise specified herein, all notices hereunder shall
be in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number set forth below
(or, if no such address is set forth below, at the address of the relevant
Debtor as shown on the records of the Agent), or such other address or
telecopier number as such party may hereafter specify by notice to the other
given by courier, by United States certified or registered mail, by telecopy or
by other telecommunication device capable of creating a written record of such
notice and its receipt.  Notices hereunder shall be addressed:

 

to the Debtors at:

 

35 East Wacker Drive, Suite 2400,

Chicago, Illinois 60601,

Attention of Chief Financial Officer

Facsimile No. (312) 827-2801

Telephone No. (312) 287-3998

 

to the Administrative Agent at:

 

Bank of Montreal

115 South LaSalle Street

Chicago, Illinois 60603

Attention of Nicholas Buckingham

Facsimile No. (312) 765-8201

Telephone No. (312) 461-4657

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a

 

19

--------------------------------------------------------------------------------


 

confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section.

 

(c)           In the event and to the extent that any provision hereof shall be
deemed to be invalid or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court, this Agreement
shall to such extent be construed as not containing such provision, but only as
to such jurisdictions where such law or interpretation is operative, and the
invalidity or unenforceability of such provision shall not affect the validity
of any remaining provisions hereof, and any and all other provisions hereof
which are otherwise lawful and valid shall remain in full force and effect. 
Without limiting the generality of the foregoing, in the event that this
Agreement shall be deemed to be invalid or otherwise unenforceable with respect
to any Debtor, such invalidity or unenforceability shall not affect the validity
of this Agreement with respect to the other Debtors.

 

(d)           The lien and security interest herein created and provided for
stand as direct and primary security for the Secured Obligations of the Borrower
arising under or otherwise relating to the Credit Agreement as well as for the
other Secured Obligations secured hereby.  No application of any sums received
by the Secured Creditors in respect of the Collateral or any disposition thereof
to the reduction of the Secured Obligations or any part thereof shall in any
manner entitle any Debtor to any right, title or interest in or to the Secured
Obligations or any collateral or security therefor, whether by subrogation or
otherwise, unless and until all Secured Obligations have been fully paid and
satisfied and all commitments to extend credit to or for the account of the
Borrower under the Credit Agreement have expired or otherwise terminated.  Each
Debtor acknowledges and agrees that the lien and security interest hereby
created and provided are absolute and unconditional and shall not in any manner
be affected or impaired by any acts or omissions whatsoever of any Secured
Creditor or any other holder of any Secured Obligations, and without limiting
the generality of the foregoing, the lien and security interest hereof shall not
be impaired by any acceptance by any Secured Creditor or any other holder of any
Secured Obligations of any other security for or guarantors upon any of the
Secured Obligations or by any failure, neglect or omission on the part of any
Secured Creditor or any other holder of any of the Secured Obligations to
realize upon or protect any of the Secured Obligations or any collateral or
security therefor.  The lien and security interest hereof shall not in any
manner be impaired or affected by (and the Secured Creditors, without notice to
anyone, are hereby authorized to make from time to time) any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification or disposition of
any of the Secured Obligations or of any collateral or security therefor, or of
any guaranty thereof, or of any instrument or agreement setting forth the terms
and conditions pertaining to any of the foregoing.  The Secured Creditors may at
their discretion at any time grant credit to the Borrower without notice to the
other Debtors in such amounts and on such terms as the Secured Creditors may
elect without in any manner impairing the lien and security interest created and
provided for.  In order to realize hereon and to exercise the rights granted the
Secured Creditors hereunder and under applicable law, there shall be no
obligation on the part of any Secured Creditor or any other holder of any
Secured Obligations at any time to first resort for payment to the Borrower or
any other Debtor or to any guaranty of the Secured Obligations or any portion

 

20

--------------------------------------------------------------------------------


 

thereof or to resort to any other collateral, security, property, liens or any
other rights or remedies whatsoever, and the Secured Creditors shall have the
right to enforce this Agreement against any Debtor or its Collateral
irrespective of whether or not other proceedings or steps seeking resort to or
realization upon or from any of the foregoing are pending.

 

(e)           In the event the Secured Creditors shall at any time in their
discretion permit a substitution of Debtors hereunder or a party shall wish to
become a Debtor hereunder, such substituted or additional Debtor shall, upon
executing an agreement in the form attached hereto as Schedule E, become a party
hereto and be bound by all the terms and conditions hereof to the same extent as
though such Debtor had originally executed this Agreement and, in the case of a
substitution, in lieu of the Debtor being replaced.  Any such agreement shall
contain information as to such Debtor necessary to update Schedules A, B, C and
D hereto with respect to it.  No such substitution shall be effective absent the
written consent of the Agent nor shall it in any manner affect the obligations
of the other Debtors hereunder.

 

(f)           This Agreement may be executed in any number of counterparts and
by different parties hereto on separate counterpart signature pages, each
constituting an original, but all together one and the same instrument.  Each
Debtor acknowledges that this Agreement is and shall be effective upon its
execution and delivery by such Debtor to the Agent, and it shall not be
necessary for the Agent to execute this Agreement or any other acceptance hereof
or otherwise to signify or express its acceptance hereof.

 

(g)            This Agreement shall be deemed to have been made in the State of
Illinois and shall be governed by, and construed in accordance with, the laws of
the State of Illinois.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

 

(h)           Each Debtor hereby submits to the non-exclusive jurisdiction of
the United States District Court for the Northern District of Illinois and of
any Illinois state court sitting in the City of Chicago, Illinois, for purposes
of all legal proceedings arising out of or relating to this Agreement or the
transactions contemplated hereby.  Each Debtor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient form.  EACH DEBTOR AND, BY ACCEPTING THE BENEFITS OF THIS
AGREEMENT, EACH SECURED CREDITOR HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES TO FOLLOW]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Debtor has caused this Security Agreement to be duly
executed and delivered as of the date first above written.

 

 

“DEBTORS”

 

 

 

ENVESTNET, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Chief Financial Officer

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

TAMARAC INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

PREMIER ADVISORS FUND, L.L.C.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

UPSIDE HOLDINGS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

UPSIDE BROKERAGE, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

UPSIDE FINANCIAL, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

OLTIS SOFTWARE LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

CASTLE ROCK INNOVATIONS, INC.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

CASTLE ROCK INNOVATIONS, LLC

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

YALE MERGER CORP.

 

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

2

--------------------------------------------------------------------------------


 

Accepted and agreed to in Chicago, Illinois, as of the date first above written.

 

 

“AGENT”

 

 

 

BANK OF MONTREAL, as Agent

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------